Exhibit 10.1
TERMINATION OF STOCK PURCHASE AGREEMENT
     THIS TERMINATION OF STOCK PURCHASE AGREEMENT (“Termination”) is entered
into as of this 26th day of June, 2009 (the “Effective Date”), by and among
RICHARD M. OSBORNE, TRUSTEE, an Ohio resident (“RMO”), REBECCA HOWELL
(“Howell”), STEPHEN G. RIGO (“Rigo”), MARTY WHELAN (“Whelan”), and THOMAS J.
SMITH (“Smith”) (RMO, Howell, Rigo, Whelan and Smith are hereinafter
collectively referred to as “Seller”), and ENERGY WEST, INCORPORATED, a
corporation incorporated under the laws of the State of Montana, USA
(“Purchaser”).
RECITALS
     A. On September 12, 2008, Seller and Purchaser entered into a Stock
Purchase Agreement (“Agreement”).
     B. The parties have determined that it is in the best interest of both
parties to terminate the Agreement pursuant to the terms and conditions hereof.
     NOW, THEREFORE, in consideration of the promises and the mutual covenants
herein contained and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereby agree as
follows:
AGREEMENT
     1. The Agreement is hereby terminated and is null and void and shall be of
no further effect.
     2. This Termination shall be governed by and construed in accordance with
the laws of the State of Ohio, without regards to the principles of conflicts of
laws thereof.
     3. This Termination may be executed in any number of counterparts, and each
such counterpart shall for all purposes be deemed an original, and all such
counterparts shall together constitute but one and the same Termination.
     4. This Termination is made effective as of the date hereof.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Termination, or
caused this Termination to be duly executed by their respective authorized
officers, as of the day and year first above written.

         
 
  Seller:    
 
       
 
  /s/ Richard M. Osborne
 
   
 
  Richard M. Osborne, Trustee    
 
       
 
  /s/ Rebecca Howell
 
   
 
  Rebecca Howell    
 
       
 
  /s/ Stephen G. Rigo
 
   
 
  Stephen G. Rigo    
 
       
 
  /s/ Marty Whelan
 
   
 
  Marty Whelan    
 
       
 
  /s/ Thomas J. Smith
 
Thomas J. Smith    

                  Purchaser:    
 
                ENERGY WEST, INCORPORATED    
 
           
 
  By:   /s/ Kevin J. Degenstein
 
        Print Name: Kevin J. Degenstein    
 
  Its:   President and Chief Operating Officer    

2